DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US9418493) in view of Volponi (US2009/055145) and herein after will be referred as Dong and Volponi. 

Regarding Claim 1,  Dong teaches a method (#500 Figure 5) comprising : 
obtaining, at a computing device, sensor data captured by a sensor of an aircraft during a power up event, wherein the sensor data includes multiple parameter values, and wherein each parameter value corresponds to a respective sample period during the power up event (See at least Abstract: “A method includes receiving a stream of sensor data regarding operating conditions of a vehicle, and processing first and second data sets of the stream of sensor data in time and frequency domains. The method also includes identifying differences within and between processing results from processing the first and second data sets, and determining that at least one difference in the identified differences is greater than or equal to one or more predefined thresholds.”): 

Dong may not expressly teaches determining, by the computing device, a set of delta values, wherein each delta value from the set of delta values indicates a difference between a first parameter value and a second parameter value from a pair of parameter values corresponding to consecutive sample periods of the sensor data; determining, by the computing device, a set of quantized delta values by assigning delta values from the set of delta values to quantization bins based on magnitudes of the delta values; determining, by the computing device, a normalized count of delta values for each of the quantization bins; performing, by the computing device, a comparison of the normalized count of delta values for a particular quantization bin to an anomaly detection threshold of the particular quantization bin; and generating, by the computing device and based on the comparison, an output indicating whether the sensor data is indicative of an operational anomaly for aircraft equipment associated with the sensor.  

Volponi teaches determining, by the computing device, a set of delta values, wherein each delta value from the set of delta values indicates a difference between a first parameter value and a second parameter value from a pair of parameter values corresponding to consecutive sample periods of the sensor data (Para [0030] : “A time-derivative is applied to the filtered temperature data in blocks 306 and 308. These derivatives may take a variety of forms. The following derivative is a non-limiting example of a fourth order backward finite difference derivative used in this embodiment where  delta t refers to the sampling time interval for the data: T(t) 2At Once the two time-derivative blocks 306 and 308 are completed, the second derivative (T"(t)) may be filtered in block 310 to remove outliers and further reduce the effects of noise.”); 

Volponi also teaches determining, by the computing device, a set of quantized delta values by assigning delta values from the set of delta values to quantization bins based on magnitudes of the delta values (Para [0032-0035] : “0032. An N amount of (T) data is buffered in a memory in block314. The number of points in the buffer is established as a design parameter for a particular engine system. A histogram may be utilized to remove irregularities that may be present in the instantaneous thermal time constant (t) calculation and to isolate the most dominant value for the instantaneous thermal time constant (t). 0033. A histogram is a count of the number of (t) points that fit into n sub-intervals (or bins) that subdivide the interval between min(T,) and max(t) for i=1,2,..., N. The number of bins (n) to be used can be determined by a variety of means. In this exemplary embodiment, Sturgis' formula is used. Sturgis formula is represented as: in greatest integer1+3.3 logo (N) [0034]. The bins are formed by subdividing the range of (t) data into n sub-intervals as given in the equation:…….. [0035] The histogram is generated in block 316 by counting the frequency (number) of (T) points that reside in each bin. For example, (τk) will reside in the ith bin if and only if Binj-1<τk≦Binj. An illustrative example of a possible histogram that may be generated is shown in FIG. 4. In this example, the dominant time constant calculated is at τ=3 seconds.”); 

Volponi also teaches determining, by the computing device, a normalized count of delta values for each of the quantization bins ( Para [0038-0039] : “ In block 324, a comparison between the estimated time constant τcalculated and the assumed model time constant τmodel is made and compared to a pre-specified limit (Tolerance) to note any exceedence of the Tolerance. An absolute difference of τcalculated−τmodel outside the Tolerance may indicate a form of sensor deterioration. If such an exceedence is detected in block 324, the model time constant τmodel may be updated with τcalculated in block 326, and the updated model time constant τmodel may be sent to the sensor model 307. If an exceedence is not detected, an update of the model time constant τmodel may not be necessary as illustrated in block 328.[0039]Calculated time constants that exceed tolerance from the model may be trended over time and compared to specified limits to set alerts as a form of sensor anomaly detection. This information may be compared to other temperature sensor diagnostic information that may be available from a performance gas path analysis to provide corroborating evidence of sensor degradation and potential sensor failure.” : here a comparison between the calculated and modelled time constant appears to be only possible if the count values in the histogram was “normalized” for the following reason: only then any comparison is meaningful).
Volponi also teaches performing, by the computing device, a comparison of the normalized count of delta values for a particular quantization bin to an anomaly detection threshold of the particular quantization bin ( Para [0036-0038] : “After the histogram is generated, a dominant time constant is determined in block 318 by selecting the bin with the maximum number of points (largest frequency) and selecting the midpoint of the bin interval as the selected (τ). These calculations are repeated as new data becomes available. A filter may be applied in block 320 to remove any noise from the estimate. The estimate is referred to as (τcalculated).[0037]As actual engine data is being processed to estimate τcalculated, the engine model 305 with its attendant temperature sensor model 307 generates model estimates of the same monitored engine parameters. An assumed time constant (τmodel) is available, and is extracted from the sensor model 307 in block 322.[0038]In block 324, a comparison between the estimated time constant τcalculated and the assumed model time constant τmodel is made and compared to a pre-specified limit (Tolerance) to note any exceedence of the Tolerance. An absolute difference of τcalculated−τmodel outside the Tolerance may indicate a form of sensor deterioration. If such an exceedence is detected in block 324, the model time constant τmodel may be updated with τcalculated in block 326, and the updated model time constant τmodel may be sent to the sensor model 307. If an exceedence is not detected, an update of the model time constant τmodel may not be necessary as illustrated in block 328.”) and 
Volponi also teaches generating, by the computing device and based on the comparison, an output indicating whether the sensor data is indicative of an operational anomaly for aircraft equipment associated with the sensor ( Para [0039] : “Calculated time constants that exceed tolerance from the model may be trended over time and compared to specified limits to set alerts as a form of sensor anomaly detection. This information may be compared to other temperature sensor diagnostic information that may be available from a performance gas path analysis to provide corroborating evidence of sensor degradation and potential sensor failure.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Volponi to include determining, by the computing device, a set of delta values, wherein each delta value from the set of delta values indicates a difference between a first parameter value and a second parameter value from a pair of parameter values corresponding to consecutive sample periods of the sensor data; determining, by the computing device, a set of quantized delta values by assigning delta values from the set of delta values to quantization bins based on magnitudes of the delta values; determining, by the computing device, a normalized count of delta values for each of the quantization bins; performing, by the computing device, a comparison of the normalized count of delta values for a particular quantization bin to an anomaly detection threshold of the particular quantization bin; and generating, by the computing device and based on the comparison, an output indicating whether the sensor data is indicative of an operational anomaly for aircraft equipment associated with the sensor. Doing so would optimized the process of notification of the aircraft data anomaly. 
	
Similarly Claims 8, 14 and 17 are rejected. 
Regarding Claim 15, Dong in view of Volponi teaches the aircraft of claim 14. 

Dong teaches  further comprising an on-board indicator, wherein the operations further comprise sending the output to the on-board indicator (Col.5 Line 7-15 “The input/output unit 212 may send output to a printer and/or to the display 214, which provides a mechanism to display information to a user” # display 214). 
 
Regarding Claim 16, Dong in view of Volponi teaches the aircraft of claim 14.

Dong also teaches wherein the operations further comprise sending the output to an off-board device (Col.5 Line 44-47: “The input/output unit 212 may send output to a printer and/or to the display 214, which provides a mechanism to display information to a user.”  Here printer is interpreted as off board device). 

Claims 2, 6, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Volponi and in further view of Tian et al. (CN 110412966A)  and herein after will be referred as Tian. 

Regarding Claim 2, Dong in view of Volponi teaches the method of claim 1. 
Dong does not expressly teaches  further comprising comparing, by the computing device, each delta value to a difference threshold, wherein only delta values that satisfy the difference threshold are assigned to quantization bins.
Tian teaches  further comprising comparing, by the computing device, each delta value to a difference threshold, wherein only delta values that satisfy the difference threshold are assigned to quantization bins (Line 996-1000 : “According to an embodiment of the present invention, assuming that the preset threshold is 0.1, the data with the jump point distance β>0.1 is extracted to establish a corresponding distribution histogram, wherein different quantiles can be selected for the establishment of the distribution histogram, for example, 20 , 50, 80 quantiles, etc.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong and Volponi to incorporate the teachings of Tian  to include by the computing device, each delta value to a difference threshold, wherein only delta values that satisfy the difference threshold are assigned to quantization bins. Doing so would optimized the process of notification of the aircraft data anomaly. 

Similarly Claim 9 and 19 are  rejected. 

Regarding Claim 6, Dong in view of Volponi teaches the method of claim 1. Dong does not expressly teaches wherein the anomaly detection threshold for each quantization bin includes a first threshold and a second threshold, and wherein the output includes a first indication responsive to the comparison indicating that a normalized count of delta values associated with the particular quantization bin is greater than or equal to the first threshold associated with the particular quantization bin and less than the second threshold associated with the particular quantization bin.  

Tian teaches wherein the anomaly detection threshold for each quantization bin includes a first threshold and a second threshold, and wherein the output includes a first indication responsive to the comparison indicating that a normalized count of delta values associated with the particular quantization bin is greater than or equal to the first threshold associated with the particular quantization bin and less than the second threshold associated with the particular quantization bin ( Line 996-1000 : “According to an embodiment of the present invention, assuming that the preset threshold is 0.1, the data with the jump point distance β>0.1 is extracted to establish a corresponding distribution histogram, wherein different quantiles can be selected for the establishment of the distribution histogram, for example, 20 , 50, 80 quantiles, etc.”).    

Similarly Claim 12 is rejected. 

Claims 4-5, and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Volponi and in further view of design choice .

Regarding Claim 4, Dong in view of Volponi teaches the method of claim 1.

Dong does not expressly teaches further comprising selecting the anomaly detection threshold for each quantization bin based on an operating condition associated with the power up event however selecting a desirable threshold would be obvious design choice to an ordinary person skilled in the art as it vary and depend upon the aircraft design and specification .  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong and Volponi to incorporate the teachings of obvious design choice to include selecting the anomaly detection threshold for each quantization bin based on an operating condition associated with the power up event however selecting a desirable threshold would be obvious design choice to an ordinary person skilled in the art as it vary and depend upon the aircraft design and specification. Doing so would optimized the process of notification of the aircraft data anomaly. 

Similarly Claim 11 is rejected. 

	
Regarding Claim 5, Dong in view of Volponi in further view of Design choice teaches the method of claim 4. Dong also teaches  wherein the aircraft equipment corresponds to a component of an environmental system, and wherein the operating condition is associated with ambient environmental conditions ( Col.2 Line 1-4: “The sensor may be configured to sense one or more of acoustics, environmental conditions, acceleration, stress/strain, pressure, or vehicle component operating conditions.”). 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Volponi and in further view of Tian in further view of Obvious Variation.   

Regarding Claim 7, Dong in view of Volponi and in further view of Tian teaches the method of claim 6. 
Dong does not expressly teaches wherein the output includes a second indication responsive to the comparison indicating that the normalized count of delta values associated with the particular quantization bin is greater than or equal to the second threshold associated with the particular quantization bin.  However it would be obvious to an ordinary person skilled in the art to generate second or third or fourth indication of the comparison  in view Dong and Volponi. 

Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong, Volponi and Tian to incorporate the teachings of obvious variation  to include wherein the output includes a second indication responsive to the comparison indicating that the normalized count of delta values associated with the particular quantization bin is greater than or equal to the second threshold associated with the particular quantization bin.  Doing so would optimized the process of notification of the aircraft data anomaly. 

Similarly Claim 13 is rejected. 


Allowable Subject Matter
Claim 3, 10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are :
MCKAY (US2017/0015434) discloses a method detects an impendent situation of an operating aircraft. The method comprises receiving data correspond to a plurality of parameters related to an operation of the aircraft. It is determined if any of the plurality of parameters is at or beyond at least a first respective threshold by comparing the plurality of parameters with the first respective thresholds. If at least one of the parameters is an outlier parameter at or beyond its first respective threshold, another or others of the plurality of parameters associated to the at least one outlier parameter is identified, the at least one other parameter being selected based on a predetermined combi nation of parameters representative of an adverse condition. The associated parameters are compared with a stored data combination threshold specific to the associated parameters. A signal indicative of an impending situation is output if the associated parameters are on or beyond the data combination threshold. A system and an aircraft detecting an impendent situation are also provided.
Dani et al. (US2016/0107765) discloses a method and system for generating an alert report on board an aircraft, comprising an on-board acquiring module configured to acquire data relating to the aircraft, the data originating from sensors and/or equipment installed in the aircraft. An on-board processing module is configured to detect possible anomalies by automatically partitioning the data into a set of homogeneous groups, each anomaly being revealed by a corresponding datum belonging to no homogeneous group. An on-board alert-emitting module is configured to emit an alert report on each detection of an anomaly. An on-board transmitting module is configured to transmit the alert report to the ground and in real-time.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668